Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00922-CV

                                        John E. RODARTE, Sr.,
                                               Appellant

                                                    v.

             TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                                   Appellee

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-CI-12625
                            Honorable Antonia Arteaga, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Jason Pulliam, Justice

Delivered and Filed: October 7, 2015

AFFIRMED

           John E. Rodarte, Sr. appeals the trial court’s order dismissing his lawsuit against the Texas

Department of Family and Protective Services. In his brief, Rodarte refers to the discovery rule as

a reason the trial court erred in dismissing his lawsuit. We affirm the trial court’s order.

                                              BACKGROUND

           This is the second appeal arising from the underlying lawsuit. In his lawsuit, Rodarte

alleged the Department violated his rights by failing to produce a 1995 investigation file involving

allegations of sexual abuse with regard to his two children. See Rodarte v. Tex. Dep’t of Family
                                                                                       04-14-00922-CV


& Protective Servs., No. 04-10-00880-CV, 2012 WL 2020989, at *1 (Tex. App.—San Antonio

June 6, 2012, no pet.) (mem. op.). The Department filed a plea to the jurisdiction and motion to

dismiss, asserting: (1) any tort claims alleged by Rodarte were barred by sovereign immunity; and

(2) any claim based on the denial of Rodarte’s request for information should be dismissed as

frivolous pursuant to chapter 14 of the Texas Civil Practice and Remedies Code. Id. The trial

court granted the Department’s plea to the jurisdiction and motion to dismiss, and Rodarte

appealed the trial court’s order in the first appeal to this court. Id.

        In that appeal, Rodarte only challenged the trial court’s ruling that his claim based on the

denial of his request for information was frivolous. Id. This court reversed the portion of the trial

court’s order dismissing his claim for information, holding the trial court erred in determining that

claim was frivolous. Id. at *4. Because Rodarte did not challenge the trial court’s dismissal of his

tort claims, this court affirmed the portion of the trial court’s order dismissing the tort claims. Id.

at *1 n.1, *4.

        After our mandate issued in the first appeal, the trial court ordered the Department to

provide Rodarte with a redacted version of its 1995 investigation file.             The Department

subsequently filed an advisory with the trial court stating the file was sent to Rodarte on October

23, 2012.

        On November 19, 2014, the Department filed a motion to dismiss the underlying lawsuit,

asserting Rodarte’s tort claims were previously dismissed based on sovereign immunity, and

Rodarte obtained all relief he requested on his claim for information. On December 1, 2014,

Rodarte filed a “Motion to Proceed with Additional Tort Claims, Under Tort Claims Act,

Constitutional Tort, Motion for Bench Warrant.” In his motion, Rodarte asserted he should be

permitted to “litigate the issue of damages” for additional tort claims, contending the discovery

rule tolled the accrual of limitations on those additional claims until his receipt of the 1995
                                                  -2-
                                                                                      04-14-00922-CV


investigation file. On December 5, 2014, the trial court signed an order granting the Department’s

motion and dismissing the underlying lawsuit. Rodarte appeals.

                                            DISCUSSION

       In its original plea to the jurisdiction, the Department asserted any causes of action asserted

by Rodarte seeking monetary damages were barred by sovereign immunity because the

Department, as an agency of the State of Texas, cannot be liable for monetary damages absent

legislative consent to sue the State. As previously noted, the trial court granted the Department’s

plea, and Rodarte did not challenge the trial court’s ruling in his first appeal. Accordingly, this

court affirmed the portion of the trial court’s order dismissing Rodarte’s tort claims. See id. at *4.

       In this appeal, Rodarte contends the trial court erred in granting the Department’s motion

to dismiss because he should have been allowed to pursue additional causes of action against the

Department based on the information contained in the 1995 investigation file. In the motion he

filed in the trial court, Rodarte stated he wanted to pursue those claims to “litigate the issue of

damages.” As the Department noted in its motion to dismiss, however, the trial court already ruled

that sovereign immunity barred any causes of action against the Department for damages. Because

this court affirmed that portion of the trial court’s order, the determination that any claims Rodarte

asserts against the Department seeking damages are jurisdictionally barred by sovereign immunity

has become law-of-the-case and precludes Rodarte from pursuing any such claims. See Paradigm

Oil, Inc. v. Retamco Operating, Inc., 372 S.W.3d 177, 182 (Tex. 2012) (noting under law-of-the-

case doctrine, “a decision rendered in a former appeal of a case is generally binding in a later

appeal of the same case”). Accordingly, we affirm the trial court’s order.

       Even if we ignored our prior holding and considered Rodarte’s reference to the discovery

rule, we would still affirm the trial court’s order.       Rodarte’s motion referred to tort and

constitutional claims. “In general, constitutional claims that arise in Texas under the Texas
                                                 -3-
                                                                                                    04-14-00922-CV


Constitution and the United States Constitution, including section 1983 claims, are burdened by

Texas’s two-year tort statute of limitations.” Nickerson v. TDCJ-ID, No. 09-10-00091-CV, 2011
WL 2732605, at *2 (Tex. App.—Beaumont July 14, 2011, no pet.) (mem. op.); see also Prado v.

City of Fredericksburg Police Dep’t, No. 04-10-00565-CV, 2011 WL 1158368, at *2 (Tex. App.—

San Antonio Mar. 30, 2011, pet. denied) (mem. op.). Similarly, common-law tort claims are also

governed by a two year limitations period. See Nickerson, 2011 WL 2732605, at *2; Prado, 2011
WL 1158368, at *2; TEX. CIV. PRAC. & REM. CODE ANN. § 16.003(a) (West Supp. 2014). In this

case, the Department provided its file to Rodarte on October 23, 2012. Even if we assume the

discovery rule tolled the applicable limitations period for any constitutional or tort claim arising

from the information contained in the 1995 investigation file until the file was produced, Rodarte

would have been required to file any such claims within two years of the date the file was provided,

or by October 23, 2014. Rodarte did not, however, amend his pleadings in the underlying lawsuit

to assert any such claims before that date. 1

                                                  CONCLUSION

         The trial court’s order is affirmed.

                                                          Marialyn Barnard, Justice




1
  If we were to construe Rodarte’s proposed additional claims as causes of action he is asserting on behalf of his
children for their personal injuries arising from the sexual assault, those claims, assuming Rodarte had standing to
assert them, would also be governed by the law-of-the-case doctrine with regard to sovereign immunity barring any
claims against the Department for monetary damages. In addition, those claims would be subject to a five year
limitations period which would have expired on the children’s 23rd birthday, and the discovery rule would not apply
to further toll limitations for those claims because the children reported the abuse in 1995. See Doe v. St. Stephen’s
Episcopal School, 382 Fed. Appx. 386, 389 (5th Cir. 2010) (citing S.V. v. R.V., 933 S.W.2d 1, 6-7 (Tex. 1996)); Doe
v. Roman Catholic Archdiocese of Galveston-Houston ex rel. Dinardo, 362 S.W.3d 803, 810 (Tex. App.—Houston
[14th Dist.] 2012, no pet.); TEX. CIV. PRAC. & REM. CODE ANN. § 16.0045 (West Supp. 2014); see also Rodarte v.
State, No. 04-04-00673-CR, 2006 WL 622516 (Tex. App.—San Antonio Mar. 15, 2006, pet. ref’d) (affirming
Rodarte’s criminal conviction for aggravated sexual assault and indecency by contact with one of his children who
was seven in September of 1995).

                                                        -4-